EXHIBIT PRESS RELEASE FOR IMMEDIATE RELEASE April 29, 2008 For more information, please contact: Hugh W. Mohler, Chairman & CEO 410-427-3707 Mark A. Semanie, Executive Vice President & CFO 410-427-3715 Bay National Corporation Reports First Quarter Results BALTIMORE, MD (April 29, 2008) Bay National Corporation (the “Company”) (NASDAQ: BAYN), the bank holding company for Bay National Bank, today reported a first quarter net loss of $1.5 million or ($0.69) per diluted share, as compared to net income of $619 thousand or $0.28 per diluted share reported for the quarter ending March 31, 2007. Hugh W.
